The action of the court below in overruling the motion for a new trial upon the ground the verdict was contrary to the great weight of the evidence presents the only matter for review upon this appeal. The court and jury heard and saw each of the witnesses testify, and an examination of this record persuades us that this was of peculiar advantage upon the issue of fact for determination. The rule established for the guidance of this court in the consideration of questions of this character was clearly stated in the oft-cited case of Cobb v. Malone,92 Ala. 630, 9 So. 738, and needs no repetition.
Verdicts are not to be set aside merely because they do not correspond with the opinion of the court or are against the mere preponderance of the evidence. We confess the question is one not free from difficulty, but a consideration of the evidence by the court in consultation has not persuaded us that the ruling of the court below in denying the motion for a new trial upon this ground should be here overturned.
Let the judgment be affirmed.
Affirmed.
ANDERSON, C. J., and SAYRE and MILLER, JJ., concur.